ESCROW AGREEMENT


This Escrow Agreement (hereinafter the "Escrow Agreement") is made and entered
into as of this 30th day of June, 2005, by and among Dialog Group, Inc., a
Delaware corporation (“DGI”), AdValiant Acquisition Corp. ("Acquisition"), a
Delaware corporation, AdValiant Inc., an Ontario corporation (“AdValiant”),
AdValiant USA, Inc. a Delaware corporation (“AdValiant USA”), Empire Media,
Inc., a Delaware corporation (“Empire”), Matthew Wise, and Jivan Manhas, (the
last three are collectively referred to as the “Shareholders”), and Mark Alan
Siegel, Esq., as the Escrow Agent ("Escrow Agent").


WHEREAS, on the date hereof, DGI, AdValiant, AdValiant USA, and the
Shareholders, among others, entered into an Agreement for Merger ("Merger
Agreement"), pursuant to which 300 shares of DGI Special Voting Stock and
252,514,188 shares of AdValiant Exchangeable Shares are to be held in escrow
until certain earnings goals are met; and


WHEREAS, the parties desire that Mark Alan Siegel, Esq. serve as Escrow Agent in
connection with this Escrow Agreement.


Capitalized terms used and not otherwise defined herein shall have the meaning
ascribed to them in the Merger Agreement.


NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and obligations herein contained, the parties agree hereto as follows:


1.    Escrow of Shares. (a) Immediately upon consummation of the merger, the
Shareholders shall cause certificates evidencing 300 shares of DGI Special
Voting Stock and 252,514,188 shares of AdValiant Exchangeable Shares (together
referred to as the “Escrow Stock”) to be delivered to the Escrow Agent together
with appropriate instruments of transfer endorsed in blank with medallion
guarantees attached.


(b) The Shareholders, by the delivery of the Escrow Stock to the Escrow Agent,
acknowledge and represent that the Escrow Stock is owned, beneficially and of
record, by the Shareholders free and clear of any liens, claims, equities,
charges, options, rights of first refusal or encumbrances and, further,
acknowledges and represents that the Escrow Agent has the unrestricted right and
power to transfer, convey and deliver full ownership of the Escrow Stock without
the consent, agreement or joinder of any other person and without any
designation, declaration or filing with any governmental authority, in
accordance with the Merger Agreement.


2.    Escrow Conditions.


a.    The Escrow Agent is hereby instructed to receive and hold the Escrow Stock
as provided in the Merger Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
b.  Reference is made to Sections 4.03, 4.04, 7.04, and 8.06 of the Merger
Agreement (The “Operative Sections”).
 
c.  All actions of the Escrow Agent shall be governed by the Operative Sections.


3.    Escrow Period and Delivery. The escrow period shall commence on the date
of the execution of this Escrow Agreement, which shall be the same date as the
date of the Closing of the Merger Agreement, and shall continue until the
earlier of September 15, 2006 or the date on which a dispute is resolved
pursuant to Section 8.06 of the Merger Agreement.


4.    The Shareholders and the Escrow Agent hereby agree that, as long as the
Escrow Stock is held in escrow pursuant to this Escrow Agreement, neither will
not take any action to cancel, sell, pledge, assign, dispose of, or otherwise
transfer the Escrow Stock, except as otherwise provided in the Operative
Sections. If DGI or AdValiant declares a cash dividend or stock dividend or if
either splits or subdivides its shares or issues any shares of its preferred or
common stock in a reclassification, then any the cash dividend or stock dividend
shall be issued to, and held in escrow by, Escrow Agent in accordance with the
terms and conditions of this Escrow Agreement.


5.    The Escrow Agent is hereby authorized to exchange the share certificates
delivered to it for any number and any denomination of share certificates that
the Escrow Agent, in its sole discretion, requires to enable it to satisfy its
obligations hereunder from time to time, as required pursuant to this Escrow
Agreement. The Escrow Agent shall reregister the Escrow Stock in his name. The
Escrow Agent shall only vote the Escrow Stock pursuant to the joint written
instructions of DGI and all the Shareholders.


6.    The Escrow Agent shall have no duties or obligations other than those
specifically set forth herein or required by law. The acceptance by the Escrow
Agent of its duties under this Escrow Agreement is subject to the terms and
conditions hereof, which shall govern and control with respect to its rights,
duties, liabilities and immunities.


7.    The parties hereto understand and agree that the Escrow Agent is not a
principal, participant, or beneficiary of the underlying transactions which
necessitate this Escrow Agreement. The Escrow Agent shall be obligated only for
the performance of such duties as are specifically set forth herein and may rely
and shall be protected in acting or refraining from acting on any instrument
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties, their officers, representatives or agents. As long
as the Escrow Agent has acted in good faith or on the advice of counsel or has
not been guilty of willful misconduct, the Escrow Agent shall have no liability
under, or duty to inquire beyond the terms and provisions of this Escrow
Agreement, and it is agreed that its duties are purely ministerial in nature.
The Escrow Agent shall in no event be liable for any exemplary or consequential
damages, the parties understanding that this limitation is provided for in view
of the fact that Escrow Agent will receive no compensation (other than
reimbursement for expenses by Guarantor) for its services hereunder.
 
 
 
-2-

--------------------------------------------------------------------------------

 
8.    The Escrow Agent shall not be obligated to take any legal actions
hereunder against any third party who is not a party to this Escrow Agreement
which might, in the Escrow Agent's judgment, involve any expense or liability,
unless the Escrow Agent shall have been furnished with reasonable indemnity.


9.    The Escrow Agent is not bound in any way by any other contract or
agreement between or among the parties hereto whether or not the Escrow Agent
has knowledge thereof of its terms and conditions and the Escrow Agent's only
duty, liability and responsibility shall be to hold and deal with the Escrow
Stock as herein directed.


10.    The Escrow Agent shall not be bound by any modification, amendment,
termination, cancellation, rescission or supersession of this Escrow Agreement
unless the same shall be in writing and signed by all of the other parties
hereto and, if its duties as Escrow Agent hereunder are affected thereby, unless
it shall have given prior written consent thereto.


11.    DGI and the Shareholders agree to indemnify the Escrow Agent against, and
hold the Escrow Agent harmless from, anything which the Escrow Agent may do or
refrain from doing in connection with its performance or non-performance as
Escrow Agent under this Escrow Agreement and any and all losses, costs, damages,
expenses, claims and reasonable attorneys' fees suffered or incurred by the
Escrow Agent as a result of, in connection with or arising from or out of the
acts of omissions of the Escrow Agent in performance of or pursuant to this
Escrow Agreement, except such acts or omissions as may result from the Escrow
Agent's willful misconduct.


12.    It is understood and agreed that should any dispute arise, Escrow Agent
is authorized and directed to retain the Escrow Stock or deposit it with a court
of competent jurisdiction until the dispute shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings.


13.    In the event of any disagreement between DGI and the Shareholders or any
or either of them concerning this Escrow Agreement or between them, or demands
being made in connection with the Escrow Stock, or in the event that the Escrow
Agent is in doubt as to what action the Escrow Agent should take hereunder, the
Escrow Agent may, at its option, refuse to comply with any claims or demands on
it, or refuse to take any other action hereunder, as long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any person for its failure or refusal
to act, and the Escrow Agent shall be entitled to continue so to refrain from
acting until:
 

 
 
-3-

--------------------------------------------------------------------------------

 
a.    the rights of DGI and the Shareholders shall have been fully and finally
adjudicated by a court of competent jurisdiction; or


b.    all differences shall have been adjusted and all doubt resolved by
agreement between DGI and the Shareholders, and the Escrow Agent shall have been
notified thereof in writing signed by all parties.


14.    The terms of these instructions are irrevocable by the undersigned unless
such revocation is consented to in writing by each of DGI and the Shareholders.


15.    The terms herein shall be binding upon the Escrow Agent and its
successors, and upon DGI and the Shareholders.


16.    The Escrow Agent may resign as escrow agent in respect of the Escrow
Stock by giving written notice to DGI and the Shareholders. The resignation of
the Escrow Agent shall be effective, and the Escrow Agent shall cease to be
bound by this Escrow Agreement, thirty (30) days following the date on which the
notice of resignation is given.


DGI and the Shareholders shall, before the effective date of the resignation of
the Escrow Agent, appoint another escrow holder who shall be acceptable to them
and that such an appointment, when made, shall be binding on them. Upon
appointment by the new escrow holder, the Escrow Agent shall deliver the Escrow
Stock to the new escrow holder whereupon the Escrow Agent shall not be liable
for the completion of any further acts pursuant to this Escrow Agreement. In the
event that DGI and the Shareholders do not appoint a new escrow holder prior to
the expiration of the thirty (30) day period, the Escrow Agent shall be entitled
to make application to a court of competent jurisdiction in the State of New
York to be relieved of the obligations upon it and/or to interplead Escrow Stock
into such court and for directions with respect to the delivery of the Escrow
Stock. The Escrow Agent shall be entitled to act in accordance with the
direction of the court without any further liability whatsoever to any other
party.


17.    The Escrow Agent will not receive any compensation for the performance of
its services in connection with this Escrow Agreement except for the
reimbursement by DGI of any and all out-of-pocket expenses incurred by the
Escrow Agent in connection with the performance of its services hereunder.


18.    Escrow Agent is providing escrow services pursuant to this Escrow
Agreement solely as an accommodation to the DGI and the Shareholders. DGI and
shareholders acknowledge and agree that Escrow Agent may act as corporate
secretary and legal counsel on behalf of DGI and that in acting in its capacity
as Escrow Agent hereunder, Escrow Agent shall in no way be disqualified from
acting as legal counsel on behalf of DGI as a result of (i) Escrow Agent
entering into this Escrow Agreement, (ii) Escrow Agent performing any of its
duties as escrow agent hereunder, or (iii) any dispute that may arise between
any person with respect to the Escrowed Stock (and any withdrawal by Escrow
Agent as the escrow agent hereunder in connection with such dispute).
 
 
 
-4-

--------------------------------------------------------------------------------

 
19.    All notices and other communications provided for herein shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid, or overnight air courier
guaranteeing next day delivery:



(a)
If to DGI:

     

    Dialog Group, Inc.

    Attn: Peter DeCrescenzo

    Twelfth Floor, 257 Park Avenue South

    New York, NY 10010

 

(b)
If to the Shareholders:



Empire Media, Inc.
Peter Bordes
62 White Street, Suite 3E
New York, NY 10013
 
Matt Wise
2 St. Clair Avenue East, Suite 800
Toronto, Ontario
M4T 2T5
 
Jivan Manhas
2 St. Clair Avenue East, Suite 800
Toronto, Ontario
M4T 2T5



(c)
If to Escrow Agent to:



Mark Alan Siegel, Esq.
Suite 400 E, 1900 Corporate Boulevard
Boca Raton, Florida 33431
 
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; at the time received if sent by
facsimile or electronic mail; three days after being deposited in the mail,
postage prepaid, sent certified mail, return receipt requested, if mailed; and
the next day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. If a notice or communication is mailed
in the manner provided above within the time prescribed, it is duly given,
whether or not the addressee receives it.
 
 
 
-5-

--------------------------------------------------------------------------------

 
20.    This Escrow Agreement shall be construed according to the laws of the
State of New York.


21.    This Escrow Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which taken together shall
be deemed to constitute one and the same.


IN WITNESS WHEREOF, the Parties hereto have executed this Escrow Agreement
effective as of the day and year first above written.





 
DIALOG GROUP, INC.
 
By:    /s/ Peter V. DeCrescenzo

--------------------------------------------------------------------------------

Peter V. DeCrescenzo. President
     
THE SHAREHOLDERS
 
Empire Media, Inc.
 
By:  /s/ Peter Bordes

--------------------------------------------------------------------------------

 
/s/ Jivan Manhas

--------------------------------------------------------------------------------

Jivan Manhas
 
/s/ Matt Wise

--------------------------------------------------------------------------------

Matt Wise
     
ESCROW AGENT
 
/s/ Mark Alan Siegel

--------------------------------------------------------------------------------

Mark Alan Siegel
   





 
-6-

--------------------------------------------------------------------------------

 